DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 04/26/2021. 
Claims 3-5 and 9 are canceled. 
Claims 1-2 and 6-8 are currently amended. 
Claims 1-2 and 6-8 are currently pending and examined below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “to enable a discounted retail gas price per gallon to be calculated based on upon a predetermined discount”.  This appears to be a typographical error. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “¶[0044]” after the period. This appears to be a typographical error.  Appropriate correction is required.
Claim 9 was previously canceled. However, it has been deleted from the listing of claims. In accordance with 37 C.F.R. 1.121, a “cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented” (see MPEP 714(c)). The Examiner suggests amending to list claim 9 as being canceled to overcome this objection. 

Priority
The Examiner notes that the claims contain subject matter that is not reasonably convey in the parent application (14/466,409) at least because the parent application doesn’t appear to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the newly added limitation of “storing data from said fuel dispenser”. However, the specification fails to reasonably convey this limitation. The Examiner respectfully requests Applicant to point to the exact paragraph(s) that reasonably convey this newly added limitation. The dependent claims are also rejected based on their dependency. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Line 22 of claim 1 recites the limitation "the location of delivery".  There is insufficient antecedent basis for this limitation in the claim. The dependent claims are also rejected based on their dependency.
Line 16 of claim 1 recites the limitation "the amount".  There is insufficient antecedent basis for this limitation in the claim. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “predetermined discount associated said account and data”. However, it is unclear what is meant by “associated said account and data”. The specification fails to further clarify. The dependent claims are also rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2 and 6-8 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] a prepaid gas card which includes purchaser’s account number to enable a discounted retail gas price per gallon to be calculated based on upon a predetermined discount associated with said purchaser’s account number; […] displaying said discounted retail price; […] storing data […] and data associated with said purchaser’s account number including a balance and the amount and type of said predetermined discount associated said account and data; […] receiving information […] to calculate said discounted retail price per gallon based on an undiscounted wholesale gas price per gallon at the time of purchase of the prepaid gas card and the location of delivery of the gas and a discounted wholesale price per gallon based upon a predetermined discounted associated with said purchaser’s account number and transmit said discounted retail gas price […]. These limitations set forth or describe the abstract idea in claim 1. 
Under the broadest reasonable interpretation, the claims recites mathematical concepts. The claims also recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process.
The claims also recite limitations that are considered mathematical calculations at least because the claims calculate a discounted retail gas price per gallon and the discounted “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating' in order to be considered a mathematical calculation. For example, a step of ‘determining' a variable or number using mathematical methods or ‘performing' a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered fundamental economic principles or practices, hedging, mitigating risk, commercial or legal interactions, agreements in the form of contracts, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. 
Therefore, the claims fall under the following enumerated groupings of abstract ideas identified in 2019 Patent Eligibility Guidance: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A fuel dispenser system for dispensing gasoline, said fuel dispenser system comprising: a fuel dispenser comprising: a mechanical system which includes a pump and an electronic motor for pumping gasoline; an electronic control system which includes a computer and memory, said electronic control system including a magnetic card reader for reading data on a magnetic strip on”, “a display for”, “a database for”, “a central server in communication with said electronic control system and said database for”, “wherein said central server is programmed”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as a tool to perform the abstract idea. The additional element(s) are being used in their ordinary capacity. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. The additional element of “electronic control system including a magnetic card reader for reading a magnetic strip” also amount to adding insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the judicial exception into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the 
In Step 2B, the additional elements of “electronic control system including a magnetic card reader for reading data on a magnetic strip” also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶¶ ¶¶ 2-8, 21-22, and 31 of Applicant’s Specification and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality). With regards to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.  (Step 2B, No). 
Claims 2 and 6-8 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). Claims 2 and 6-8 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2 and 6-8 do not integrate the judicial exception into a practical application nor do they amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racusin (US 2016/0055467 A1) (hereinafter “Racusin”), in view of Applicant Admitted Prior Art (US 2019/0005762 A1) (hereinafter referred to as “AAPA”), in further view of Nicholson et al. (US 2006/0293952 A1) (hereinafter “Nicholson”). 

As per Claim 1, Racusin discloses […] including a magnetic card reader for reading data on a magnetic strip on a prepaid gas card which includes purchaser’s account number to enable a discounted retail gas price per gallon to be calculated based on upon a predetermined discount associated with said purchaser’s account number (¶ 51 “Once a commodity discount card or discount pass used for a purchase at a retail gasoline station, for example, the magnetic strip on the purchaser's commodity discount card is read by a POS terminal 104, 106 and 108. Alternatively, the bar code may be read by a conventional bar code reader at the POS terminal 104, 106 and 108 The POS terminal 104, 106 and 108 transmits information from the magnetic strip on the commodity discount card or the discount pass to the central server 102 which includes the an account number and may include the current credit balance in dollars and gallons and the discount price per gallon. Alternatively, the current balance and discount price may be stored on a remote server (not shown) accessible by said central server 102.” Also see citations below.);
a database for storing data  (¶ 53 “The POS location information enables the central server 102 to access the lookup table that enables the central server 102 to determine the geographic area associated with the POS terminals 104, 106, 108, for the purchase”. Also see at least ¶ 52 and citations below.) […] and data associated with said purchaser’s account number including a balance and the amount […] of said predetermined discount associated with said account and data (¶ 48 “The box 116 illustrates a simplified version of a database that is accessible by the central server 102. The database 116 may be stored on the central server 102 or may be resident on another server that is accessible by the central server 102.” Also see ¶¶ 50-51 and citations above.); 
a central server in communication […] and said database for receiving information […] and said database, wherein said central server is programmed to calculate said discounted retail price per gallon based on an undiscounted wholesale gas price per gallon at the time of purchase of the prepaid gas card and the location of delivery of the gas and a discounted wholesale price per gallon based upon a predetermined discount associated with said purchaser’s account number and (¶¶ 51-53. Also see citations above.). 
While Racusin discloses all of the above limitations, including the concept of pre-purchasing fuel for subsequent delivery at fueling stations (see at least ¶ 2 and citations above), Racusin fails to explicitly disclose a mechanical system which includes a pump and an electric motor for pumping gasoline; an electronic control system which includes a computer and memory, said electronic control system, with said electronic control system. 
However, AAPA teaches a mechanical system which includes a pump and an electric motor for pumping gasoline (¶ 2 “Fuel dispensers, used in retail gas stations, are widely known in the art. Examples of such fuel dispensers are disclosed in U.S. Pat. Nos. 9,302,899; 9,139,414; and 9,082,248, hereby incorporated by reference. Such fuel dispensers include two main systems; an electronic system and a mechanical system. The mechanical ; 
an electronic control system which includes a computer and memory, said electronic control system (¶ 2 “Fuel dispensers, used in retail gas stations, are widely known in the art. Examples of such fuel dispensers are disclosed in U.S. Pat. Nos. 9,302,899; 9,139,414; and 9,082,248, hereby incorporated by reference. Such fuel dispensers include two main systems; an electronic system and a mechanical system. The mechanical system generally includes an electric motor, a pump, and valves required to control the fuel flow under the control of the electronic system. The electronic system includes an embedded computer to control the operation of the pump and the displays, a magnetic card reader and a bi-directional communication system for communicating with credit card companies relating to the payment of retail sales.”),
with said electronic control system (¶ 2 “Fuel dispensers, used in retail gas stations, are widely known in the art. Examples of such fuel dispensers are disclosed in U.S. Pat. Nos. 9,302,899; 9,139,414; and 9,082,248, hereby incorporated by reference. Such fuel dispensers include two main systems; an electronic system and a mechanical system. The mechanical system generally includes an electric motor, a pump, and valves required to control the fuel flow under the control of the electronic system. The electronic system includes an embedded computer to control the operation of the pump and the displays, a magnetic card reader and a bi-directional communication system for communicating with credit card companies relating to the payment of retail sales.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the fuel discount system as disclosed by Racusin, by combining the fuel dispenser that includes a mechanical system and electronic 
While the combination of Racusin/AAPA teach all of the above limitations, including a fuel discount system that includes a mechanical system which includes a pump and an electronic motor for pumping fuel and an electronic control system, they fail to explicitly disclose A fuel dispenser system for dispensing gasoline, said fuel dispenser system comprising: a fuel dispenser comprising: a display for displaying said discounted retail price; […] [storing data] from said fuel dispenser […]; […] and type [of discount] […]; […] [receiving information] from said fuel dispenser […]; transmit said discounted retail gas price to said fuel dispenser. 
However, in the same field of endeavor, Nicholson teaches A fuel dispenser system for dispensing gasoline, said fuel dispenser system comprising (¶ 8 “The system also includes a fuel dispenser for dispensing fuel”. Also see citations below.):
a fuel dispenser comprising (¶ 8 “The system also includes a fuel dispenser for dispensing fuel”. Also see citations below.):
a display for displaying said discounted retail price (¶ 22 “the dispenser controller immediately lowers the posted street price displayed on the dispenser by the amount of the PPU discount retrieved from the Discounts-Earned database.” Also see citations above.);
[…] [data] from said fuel dispenser […] (¶ 25 “the ICR may send the card number to the dispenser controller, and the controller may determine the identification of the card issuer and the customer. The dispenser controller uses the card issuer ID and/or customer ID to access the Earned-Discounts database 42 and retrieve an associated redeemed PPU discount. The controller then reduces the posted street price on the dispenser display by the amount of the ; 
[…] and type [of discount] […] (¶¶ 22 “The PPU discount may be a fixed amount such as 10 cents per gallon, or may be a percentage discount”. Also see citations above.); 
[…] [receiving information] from said fuel dispenser […] (¶ 25 “the ICR may send the card number to the dispenser controller, and the controller may determine the identification of the card issuer and the customer. The dispenser controller uses the card issuer ID and/or customer ID to access the Earned-Discounts database 42 and retrieve an associated redeemed PPU discount. The controller then reduces the posted street price on the dispenser display by the amount of the associated PPU discount, and causes the fuel dispenser 45 to dispense the fuel at a discounted price”. ¶ 26 “the number of units of fuel purchased is determined by the dispenser controller 44, which then sends the number of units of fuel purchased and the PPU discount to a redeemed discounts calculator 46. The calculator may be incorporated into the dispenser controller, or may be implemented separately.” Also see citations above.); 
transmit said discounted retail gas price to said fuel dispenser (¶ 22 “At step 36, the dispenser controller immediately lowers the posted street price displayed on the dispenser by the amount of the PPU discount retrieved from the Discounts-Earned database.” Also see citation above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/AAPA as modified above, by combining the fuel dispenser and display as taught by Nicholson, because doing so would enable a discounted PPU to be immediately lowered and displayed on fuel dispenser display (see ¶ 22 of Nicholson). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same 
 
	As per Claim 2, Racusin discloses wherein said central server is configured to enable display of said discounted retail gas price per gallon and the total retail price based on said discounted retail price per gallon […] (¶ 59 “the central server 102 may optionally provide signals to the POS terminal 104, 106 and 108 to display the adjusted price per gallon and the total prices at the adjusted price.” Also see citations above.).  
	While the combination of Racusin/AAPA teach all of the above limitations, including the displaying of a discounted retail gas price per gallon and the total retail price based on said discounted retail price per gallon, they fail to explicitly disclose that it displayed […] on said display.
	However, Nicholson teaches displaying prices […] on said display (¶ 22 “At step 36, the dispenser controller immediately lowers the posted street price displayed on the dispenser by the amount of the PPU discount retrieved from the Discounts-Earned database.” Also see citation above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/AAPA as modified above, by combining the fuel dispenser and display as taught by Nicholson, because doing so would enable a discounted PPU to be immediately lowered and displayed on fuel dispenser display (see ¶ 22 of Nicholson). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per Claim 6, Racusin discloses wherein said central server is configured to calculate said discounted retail gas price per gallon based upon a […] discount of a wholesale gas cost at the time of purchase of the prepaid gas card (¶¶ 51-54. Also see citations above.). 
While the combination of Racusin/AAPA teach all of the above limitations, they fail to explicitly teach a […] fixed dollar [discount].
However, in the same field of endeavor, Nicholson teaches […] fixed dollar [discount] (¶ 22 “The PPU discount may be a fixed amount such as 10 cents per gallon, or may be a percentage discount.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/AAPA by combining the fixed dollar discount as taught by Nicholson, because doing so would is merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Racusin discloses wherein said central server is configured to calculate said discounted retail gas price per gallon based upon a […] amount discount of a wholesale gas cost […] (¶¶ 51-54. Also see citations above.). 
While the combination of Racusin/AAPA teach all of the above limitations, they fail to explicitly teach a […] fixed dollar [discount], […] [calculate discount] at the time of delivery.
However, in the same field of endeavor, Nicholson teaches […] fixed dollar [discount] (¶ 22 “The PPU discount may be a fixed amount such as 10 cents per gallon, or may be a percentage discount.”), 
[…] [calculate discount] at the time of delivery (¶ 26 “When the customer indicates the transaction is complete (for example by replacing the fuel nozzle in its holder), the number of units of fuel purchased is determined by the dispenser controller 44, which then sends the number of units of fuel purchased and the PPU discount to a redeemed discounts calculator 46. The calculator may be incorporated into the dispenser controller, or may be implemented . Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/AAPA by combining the fixed dollar discount and the calculating of the discount at the time of delivery as taught by Nicholson, because doing so would is merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination would also remind a user of the discount at the time of delivery. 

As per Claim 8, Racusin discloses wherein said central server is configured to calculate said discounted retail gas price per gallon based upon a […] discount of a wholesale gas cost at the time of purchase of the prepaid gas card (¶¶ 51-54. Also seat least Claim 1 and citations above.). 
While the combination of Racusin/AAPA teach all of the above limitations, they fail to explicitly teach a […] percentage [discount ] […].
However, in the same field of endeavor, Nicholson teaches […] percentage [discount ] […] (¶ 22 “The PPU discount may be a fixed amount such as 10 cents per gallon, or may be a percentage discount.”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Racusin/AAPA by combining the fixed dollar discount as taught by Nicholson, because doing so would is merely the use of old and well-known elements that yield to predictable results. Each element .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. Applicant argues: 

Argument A: Even assuming arguendo that the claims are directed to abstract ideas, it is respectfully submitted that the abstract ideas are integrated into a practical application and therefore recite patent eligible subject matter under step prong 2A of the guidance. […] It is respectfully submitted that the claimed ‘server’ is recited as a special purpose device. In particular, the server is programmed to perform the functions recited in claim including the calculation of the reduced retail gas price per gallon. […] The test for whether a computer is a special purpose computer is based on whether the recited computer executes algorithms. […] As set forth in the guidance, ‘an additional element that implements a judicial exception with or uses a judicial exception in conjunction with a particular machine or manufacture’ are indicative that an additional element… may have integrated the judicial exception into a practical application. It is respectfully submitted that the special purpose ‘server’ uses the judicial exception in conjunction with a particular machine, namely, a fuel dispenser. […] As such, it is respectfully submitted that this ‘practical application’ … use(s) the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”


With regards to the argument that the claims are patent-eligible because the server is a special purpose computer and that the fuel dispenser is a particular machine, the Examiner respectfully disagrees. “The courts have found that some computerized systems implementing abstract ideas do not add significantly more to the abstract idea. Thus, providing a programmed computer does not automatically satisfy a ‘particular machine’ for this analysis” (see p. 4 of Subject Matter Eligibility Worksheet). “The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination. While the machine-or-transformation test is an important clue to eligibility, it should not be used as a separate test for eligibility” (see MPEP 2106). “An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable”) (see p. 5 of Intellectual Ventures I LLC v. Capital One Financial (Fed Cir. 2015)).
 The claims here merely invoke the additional elements (e.g., the fuel dispenser and server) as tools to perform the abstract idea. The fuel dispenser and server are being used in their ordinary capacity. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (see MPEP 2106.05(f)(2)). 

With regards to preemption, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. The Examiner notes that judicial exception are still exceptions despite their novelty (see July 2015 Update). 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more.

Argument B: “With respect to claim 1, it is respectfully submitted that US Patent Appl. No. US 2019/0005762 (AAPA) is the publication of the instant application and is thus not prior art.” 

	In response, the Examiner respectfully disagrees. “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102” (see MPEP 2129). 

Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SAM REFAI/Primary Examiner, Art Unit 3681